Citation Nr: 0938394	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-41 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  This claim was previously remanded 
by the Board in January 2009 for additional notice and 
evidentiary development.  

The Veteran requested and was afforded a hearing before the 
undersigned Veteran's Law Judge at the RO in St. Petersburg, 
Florida in November 2008.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's hepatitis C manifested as a result of his 
military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis 

The Veteran contends that he is entitled to service 
connection for hepatitis C.  After reviewing the evidence of 
record, the Board finds that the evidence in this case is at 
least in equipoise.  As such, affording the Veteran the full 
benefit of the doubt, the Board finds that service connection 
is warranted for hepatitis C.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A November 1988 treatment record indicates that the Veteran 
was referred for treatment due to elevated liver functions.  
It was noted at this time that the Veteran had a history of 
illicit drug use, including intravenous (IV) heroine.  VA and 
private treatment records since this time demonstrate that 
the Veteran has continued to be treated for hepatitis C.  
Therefore, the Veteran does have a current diagnosis of 
hepatitis C.  

The Veteran contends that his hepatitis C is a result of a 
blood transfusion that he received after a motor vehicle 
accident while in service.  The Veteran reported in his 
December 2004 appeal to the Board that he suffered numerous 
lacerations to his face after being thrown through the 
windshield of an automobile, requiring a blood transfusion.  
While the Veteran's service treatment records do not 
definitively reflect that the Veteran had a blood transfusion 
in service, an undated treatment record does note that the 
Veteran sustained multiple lacerations and a cerebral 
concussion in a recent automobile accident.  

The Veteran also contends that he is entitled to service 
connection for hepatitis C as a result of pneumatic air gun 
vaccinations received during active duty.  The Veteran 
testified during his November 2008 hearing that he was 
vaccinated by air guns that were also used on other veterans 
during his service.  While the evidence does not conclusively 
establish that the Veteran received any vaccinations via an 
air gun, the Board realizes that this is quite possible for a 
Veteran who served from 1969 to 1971.  Furthermore, the 
evidence does demonstrate that the Veteran received a number 
of vaccinations during his active military service.  

VA received a letter from a private physician with the 
initials B.C. dated February 2008.  According to Dr. C, the 
evidence strongly suggested that the Veteran became infected 
with hepatitis C in the military.  Dr. C noted that the 
Veteran's alleged exposure to blood in-service and jet gun 
vaccinations could have spread the hepatitis C virus.  Dr. C 
also noted that the fact that the Veteran suffered from liver 
failure indicated that he had hepatitis C for decades because 
it takes many years for liver failure to develop.  Dr. C 
opined with 95 percent certainty that the Veteran acquired 
his hepatitis C infection while serving in the US military.  

VA received a letter from a VA doctor in April 2009.  In it, 
he noted that the time frame supported the idea that the 
Veteran contracted hepatitis C during his military service.  
Specifically, the doctor noted that development of cirrhosis 
of the liver 19 years later would be consistent with 
contracting the disease in that time frame.  This doctor 
submitted an additional letter to VA in August 2009 that did 
reference the Veteran's reported drug use.  In this letter, 
he indicated that the Veteran reported that there was 
documentation in his military record indicating that he had 
used elicit drugs.  He noted that the Veteran denied this 
fact, and he concluded that even if the Veteran were to have 
used IV drugs, it was at least as likely that the Veteran 
contracted hepatitis C from multiple vaccinations received 
during his time in Vietnam.  

The Board remanded the Veteran's claim in January 2009 for a 
VA examination in order to determine the etiological origins 
of his hepatitis C.  Such examination was provided in April 
2009, and the examiner concluded that an opinion regarding 
the etiology of the Veteran's hepatitis C could not be 
offered because such knowledge is not available in the 
medical literature.  Since the April 2009 VA examiner did not 
provide an opinion in this case, the only medical opinions of 
record are those suggesting that the Veteran's hepatitis C 
manifested during military service.  

When affording the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to service 
connection for hepatitis C.  The record contains multiple 
opinions suggesting that it is very likely that the Veteran's 
hepatitis C manifested as a result of his military service.  
The record contains no opinions to the contrary.  Therefore, 
the Board finds that the Veteran is entitled to service 
connection for hepatitis C.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


